F I L E D
                                                                           United States Court of Appeals
                                                                                   Tenth Circuit
                       UNITED STATES COURT OF APPEALS
                                                                                   APR 24 1997
                                     TENTH CIRCUIT
                                                                              PATRICK FISHER
                                                                                        Clerk


 UNITED STATES OF AMERICA,

        Plaintiff-Appellee,
                                                                No. 96-3418
 v.
                                                          (D.C. No. 96-3420-EEO)
                                                            (District of Kansas)
 LEWIS L. SISTRUNK,

        Defendant-Appellant.




                                          ORDER


Before SEYMOUR, Chief Judge, PORFILIO, Circuit Judge, and MURPHY, Circuit
Judge.



       Contending he was denied effective assistance of counsel, Lewis Sistrunk attempts

to appeal the denial of his motion under 28 U.S.C. § 2255. The case is pending before us

upon an application for a certificate of appealability. See 28 U.S.C. § 2253(c). After

review of his briefs and the record, we conclude, substantially for the reasons set forth by

the district court in denying the relief requested, Mr. Sistrunk has failed to raise issues

that are debatable among jurists, or that a court could resolve the issues differently, or that

the questions deserve further proceedings. The certificate of appealability is DENIED
and the appeal is DISMISSED. 28 U.S.C. § 2253(c)(2); Lennox v. Evans, 87 F.3d 431

(10th Cir. 1996). The mandate shall issue forthwith.


                                         ENTERED FOR THE COURT



                                         John C. Porfilio
                                         Circuit Judge




                                          -2-